This is a motion on the part of Robert Matthews, against whom and others the plaintiff recovered judgment at Spring Term, 1878, of FORSYTH, to be relieved therefrom under the provisions of Section 133 of the Code. The facts upon which the application rests, as found by the Court, are in substance these:
The action was originally brought to Fall Term, 1872, against the principal and his sureties, of whom the defendant is alleged to be one, to a guardian bond executed for the security of the estate of Ann E. Kenner, an infant, in the hands of her former guardian. The complaint charges the execution of the bond by all the defendants. The defendant now asking to have the judgment set aside as to       (291) himself, employed an attorney to represent and defend him. An answer was put in on behalf of the defendants, all of them admitting the execution of the bond, and after reference to and report from the Clerk, judgment was entered for the plaintiff for about $2,200, of which the defendant Robert Matthews' ratable share would be $220. This was done with his knowledge and consent, under the assurance of counsel and after consultation among the several attorneys representing the different defendants, that the share of each would be small, and this *Page 212 
was preferable to a protracted and expensive litigation. Subsequently, it was discovered that a considerable error had been made in the report, and on 6 May, 1876, the plaintiff gave notice to the defendants of an intended motion to re-open the judgment and rectify the mistake. Matthews employed another attorney to protect his interests in the proceeding, who entered an appearance at the ensuing term of the Court for him, but put in no answer. The matter was reopened and another reference ordered. The referee proceeded to take depositions, restated the guardian accounts and made report therof [thereof] at Spring Term, 1877, largely increasing the amount due on the administration of the trust. To the report exceptions were filed by both parties, and at Spring Term, 1878, they were passed on and disposed of, and the judgment modified and re-entered for about $4,400, one-tenth of which is this defendant's share. The other defendants have paid up their respective parts, and the defendant Matthews now asks to set aside the judgment as to himself on the ground of his excusable neglect. He denies that he ever executed the bond, and the bond being lost, the minutes of the county do not mention his name among those of the obligors who tendered it. The Court deeming it not material to inquire into the fact of the execution of the bond by the defendant, was of opinion that he is (292) guilty of gross laches, and refused the motion, and the defendant appeals.
It is manifest the case is not one of "excusable neglect" within the meaning of Section 133. The defendant assents deliberately, after conference among the attorneys and their clients, to withhold his proposed defense of non-execution of the instrument, and permits the case to proceed to final judgment. The subsequent correction of an error does not change his relations to the cause, nor impart any additional force to his present application. He submits to a recovery of what is due, to be ascertained by the reference, thereby surrendering his claim to entire exemption; and the results of the second reference have the same legal effect, as to the defendant's rights in this regard, as if they had been embodied in the first report, and the judgment founded upon it. The representations under which the defendant was induced to give his assent came from his associate defendants and their counsel, into whose hands he voluntarily confides his own interests, and with them makes common defense. It is not pretended that his course was in anywise influenced or affected by any suggestion or action of the plaintiff.
We concur in the opinion of the Court below that the defendant is not entitled to any relief in the premises. This is clearly shown in the cases cited in the argument — Burke v. Stokely, 65 N.C. 569; Sluder v.Rollins, 76 N.C. 271; Bradford v. Coit, 77 N.C. 72 — to which we add a single reference, Mebane v. Mebane, 80 N.C. 34. In *Page 213 
the last case, the Court, speaking of the numerous cases which had been before it, say: "It is difficult to deduce any distinct practical principle from them, or to run a well-defined line separating those neglects that are, from those that are not excusable, in the sense of the statute; and hence the facts relied on must be ranged on the one and the other side of that line as they arise." In the present case the defendant waives all defense to the action on its merits, does not deny his liability as an obligor, and raises no objection to a judgment for whatever      (293) may be found to be due from the guardian. The only reason assigned for setting it aside is that the amount owing is much greater than he or his counsel thought it would be. This is no ground for the interference of the Court, and the judgment is
Affirmed.
Cited: University v. Lassiter, 83 N.C. 44; Williams v. R. R.,110 N.C. 481.